The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest a user interface module configured to display a user interface on the display unit, the user interface configured to receive one or more parameters of the hardware characteristics of the on-demand network connection between the first networking device and the second networking device, the one or more parameters including one or more of a latency, a bandwidth, or a duration associated with the requested on-demand network connection, a pricing module configured to receive pricing information associated with implementing the on-demand network connection, a flow module configured to generate a network flow request based on the received request for generating the on-demand network connection and the received pricing information, and a controller module configured to control the one or more network controllers to, based on the generated network flow request, generate the on-demand network connection by communicating one or more network connection requirements associated with the network flow request to the one or more network controllers through an application program interface (API), wherein each network controller of the one or more network controllers has an associated API for communication between each network controller and the controller module, wherein the controller module is further configured to generate or manage the associated API for each network controller, and wherein the controller module is further configured to generate and manage a plurality of APIs to provide communication between the plurality of program modules.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456